Exhibit 10.1

PROMISSORY NOTE

 

$[—]    September 5, 2008            

FOR VALUE RECEIVED, Tutor-Saliba Corporation, a California corporation (“TSC”),
or Tutor-Saliba Builders, a California corporation, as assignee of TSC (the
“Company”), hereby promises to pay to [Shareholder] (“Holder”) or its registered
assigns the principal sum of                                          dollars
($[—]), together with interest thereon calculated from the date hereof in
accordance with the provisions of this note (this “Note”).

This Note is issued in the manner contemplated by Section 6.20 of that certain
Agreement and Plan of Merger, dated as of April 2, 2008, as amended by Amendment
No. 1 to The Agreement and Plan of Merger dated as of May 28, 2008 (the “Merger
Agreement”), by and among Perini Corporation, a Massachusetts corporation
(“Perini”), Trifecta Acquisition LLC, a California corporation and a
wholly-owned subsidiary of Perini (“Merger Sub”), the Company, Ronald N. Tutor,
a resident of California, and shareholders of the Company signatory thereto,
pursuant to which, among other things, the Company shall merge with and into
Merger Sub, with Merger Sub to continue as the surviving entity in the merger
and as a wholly-owned subsidiary of Perini on the terms and subject to the
conditions set forth in the Merger Agreement.

This Note evidences the absolute and unconditional obligation of the Company.
The Company is issuing notes, together with this Note, equal to an aggregate
principal amount of                                          dollars ($[—]) (the
“Aggregate Principal Amount”) in connection with the issuance of this Note (all
such notes, including the Note, the “Total Dividend Notes”).

1. Scheduled Payments: Subject to the terms of Section 4:

(a) Principal. The entire unpaid principal balance of this Note (together with
all accrued and unpaid interest thereupon) shall become due and payable in full
on June 30, 2012 (the “Maturity Date”).

(b) Interest. Interest shall accrue on the unpaid principal amount of this Note
at a rate per annum equal to 5% per annum. Interest shall be calculated on the
basis of the actual number of days elapsed and a year of 365 days, and be
payable in cash on the last day of each March, June, September and December of
each applicable year (each a “Quarterly Payment Date”); provided that, in the
event that the Company is prohibited from paying interest in cash pursuant to
the terms of any Senior Indebtedness (defined below), such interest owing will
be added to the principal amount outstanding on each Quarterly Payment Date and
treated as principal for all purposes under this Note on and after such date.

(c) Excess Cash Flow Mandatory Prepayments. Not later than 90 days after the end
of each fiscal year (or for the year in which the Closing (as defined in the
Merger Agreement) occurs, partial fiscal year as described in clause (x) below)
of Merger Sub and its consolidated subsidiaries (the “Consolidated Company”) in
which there is Excess Cash Flow of the Consolidated Company, the Company, to the
extent not prohibited by the terms of any Senior Indebtedness or Applicable Law,
will make a prepayment of principal outstanding under this Note, in an amount
equal to the lesser of (1) the principal amount then outstanding under this Note
and (2) the product of (x) 100% of Excess Cash Flow for such fiscal year (or for
the fiscal year in which the Closing occurs, the partial fiscal year for the
period from the Closing Date (as defined in the Merger Agreement) through the
end of such fiscal year) and (y) a fraction, the numerator of which is the
principal outstanding under this Note and the denominator of which is the
principal outstanding under the Total Dividend Notes.



--------------------------------------------------------------------------------

(d) Optional Prepayments. The Company may at any time, and from time to time,
prepay, without premium or penalty, all or any portion of the Company’s
obligations under this Note. All such prepayments shall be applied first to pay
all accrued but unpaid interest and then to pay outstanding principal.

2. Payment of Note. All payments and prepayments of principal of and interest on
this Note shall be made to the registered Holder, in lawful money of the United
States of America by wire transfer of immediately available funds to a United
States bank account designated in writing by the Holder (or at such other place
as the holder hereof shall notify the Company in writing).

3. Subordination.

(a) To the extent and in the manner provided in this Note, the payment of any
principle of, interest on, and fees, expenses and other amounts in respect of,
this Note is and shall be expressly subordinated and junior in right of payment
to the prior payment in full of all Senior Indebtedness, and each obligation
under this Note is subordinated to the prior payment in full of the Senior
Indebtedness. Notwithstanding the foregoing sentence or any provision of this
Note to the contrary, until all Senior Indebtedness has been indefeasibly paid
in full in cash, and no holder of any Senior Indebtedness has any commitment to
extend any credit to Perini Corporation, a Massachusetts corporation (“Perini”)
or any of its subsidiaries under the Credit Agreement or any other instrument or
agreement executed in connection therewith, the Company may make, and Holder may
receive, scheduled payments of principal and interest on this Note when due, so
long as:

(i) Perini shall have delivered to Agent on or before the fifth (5th) Business
Day preceding the date of each such payment, a duly completed compliance
certificate signed by the chief executive officer, chief operating officer,
chief financial officer, treasurer or controller of Perini, reflecting Perini’s
pro forma compliance with each of the financial covenants set forth in the
Credit Agreement immediately prior to, and after giving effect to, such payment;
together with a detailed calculation of how the amount of such payment was
determined and be accompanied by financial statements in support of such
calculation; and

(ii) no payment Default under the Credit Agreement shall have occurred and be
continuing and Agent has not provided a notice that a material Event of Default
has occurred and is continuing.

(b) Holder shall not accelerate the maturity of any amounts owing under this
Note, or commence or join with any other creditor of the Company, any of its
subsidiaries or any other obligor in respect of any Senior Indebtedness in
commencing any Proceeding.

(c) The Company and Holder shall not agree to any amendment, modification or

 

2



--------------------------------------------------------------------------------

supplement to this Note without the prior written consent of the Agent, which
consent may be withheld or delayed in the sole and absolute discretion of the
Agent for any reason, or no reason, or to the grant of any security for this
Note or guaranty of this Note.

(d) In the event of any Proceeding involving the Company: (i) all Senior
Indebtedness shall first be indefeasibly paid in full in cash before any payment
of or with respect to this Note shall be made; (ii) any payment or distribution
of any kind or character, whether in cash or property or securities, which but
for these subordination provisions would be payable or deliverable to Holder in
respect of this Note shall be paid or delivered to Agent for application to the
Senior Indebtedness until all Senior Indebtedness has been indefeasibly paid in
full incash; and (iii) Holder hereby irrevocably authorizes, empowers and
appoints the Agent as its agent and attorney-in-fact to so execute, verify,
deliver and file any claim for such payments or distributions, which power shall
be deemed to be coupled with an interest (but the Agent shall not have any
obligations to take any such action).

(e) Holder agrees not to initiate, prosecute or in any way participate or
consult with any other person to initiate or prosecute any claim, action or
other proceedings challenging the validity, priority, extent or enforceability
or any of the Senior Indebtedness or any liens and security interest securing
the Senior Indebtedness. The Senior Indebtedness shall continue to be treated as
Senior Indebtedness and the subordination provisions of this Note shall continue
to govern the relative rights and priorities of Holder and holders of the Senior
Indebtedness even if all or part of the Senior Indebtedness or any security
interests securing the Senior Indebtedness is rescinded or must otherwise be
returned.

(f) If Holder received any payment in violation of the subordination provisions
of this Note, Holder, by acceptance of this Note, agrees to hold such payment in
trust for the benefit of Agent and the holders of the Senior Indebtedness and,
promptly upon either having actual knowledge that such payment was prohibited,
or upon notice from Agent, to pay such amounts to the Agent for application to
the Senior Indebtedness. The term “payment” includes any distribution of assets
or any set-off or recoupment of any kind for the benefit of Holder made from the
assets of Perini, the Company, any of its subsidiaries or any other obligor in
respect of any Senior Indebtedness.

(g) The subordination provisions of this Note, and the Company’s and Holder’s
obligations hereunder, are continuing, absolute and unconditional and not
subject to any reduction, limitation, impairment, termination, defense or
recoupment whatsoever by reason of, or be otherwise diminished by, any of the
following: (i) any extension, modification or renewal of, or indulgence with
respect to, or substitution for, any replacement or refinancing of, the Senior
Indebtedness or any part thereof or any agreement relating thereto at any time;
(ii) any failure or omission to perfect or maintain any lien or security
interest on, or preserve rights to, any security or collateral or to enforce any
right, power or remedy with respect to the Senior Indebtedness or any part
thereof or any agreement relating thereto, or any collateral securing the Senior
Indebtedness or any part thereof; (iii) any waiver of any right, power or remedy
or of any default with respect to the Senior Indebtedness or any part thereof or
any agreement relating thereto or with respect to any collateral securing the
Senior Indebtedness or any part thereof; (iv) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of, any collateral securing the Senior Indebtedness or any part
thereof, any

 

3



--------------------------------------------------------------------------------

guaranties with respect to the Senior Indebtedness or any part thereof, or any
other obligations of any person or entity with respect to the Senior
Indebtedness or any part thereof (v) the enforceability or validity of the
Senior Indebtedness or any part thereof or any agreement relating thereto or
with respect to any collateral securing the Senior Indebtedness or any part
thereof; or (vi) the disallowance of all or any portion of any claims for
repayment of the Senior Indebtedness under section 502 or 506 of the United
States Bankruptcy Code. The Agent and the holders of any of the Senior
Indebtedness may take any action or exercise any remedy with respect to the
Senior Indebtedness and any collateral therefor from time to time and at any
time in their sole discretion, without notice to Holder.

(h) The Company and Holder, by its acceptance of the Note, acknowledge and agree
that the subordination provisions of the Note are for the express benefit of the
Agent and the holders of the Senior Indebtedness and may be enforced directly
the Agent and by such holders.

4. Event of Default; Consequences. If the Company fails to pay when due any
amount (whether interest, principal or other amount) then payable on this Note,
then, subject to the provisions of Section 3 hereof, the Holder may, by notice
of default and acceleration given to the Company, declare the entire outstanding
principal amount of this Note, together with all accrued and unpaid interest
thereon, immediately due and payable.

5. Waiver of Presentment. The Company hereby waives presentment for payment,
demand, protest, and notice of demand, protest and nonpayment, and any other
notice that might be required by law, and consents to any and all renewals or
extensions that might be made by the Holder as to the time of payment of this
Note from time to time.

6. Replacement and Cancellation.

(a) Replacement of Lost Note. Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company (provided that, if the holder is an
employee of the Company, its own agreement shall be satisfactory), or, in the
case of any such mutilation, upon the surrender of such Note to the Company at
its principal office, the Company shall (at its expense) execute and deliver, in
lieu thereof, a new Note of the same class and representing the same rights
represented by such lost, stolen, destroyed or mutilated Note and dated so that
there will be no loss of interest on such Note. Any Note in lieu of which any
such new Note has been so executed and delivered by the Company shall not be
deemed to be an outstanding Note.

(b) Cancellation. After all principal, accrued interest and all other amounts at
any time owed on this Note have been paid in full, this Note shall be
surrendered to the Company for cancellation.

7. Business Days. If any payment is due, or any time period for giving notice or
taking action expires, on a day which is not a business day, in the State of New
York, the payment shall be due and payable on, and the time period shall
automatically be extended to, the next business day immediately following, and
interest shall continue to accrue at the required rate hereunder until any such
payment is made.

 

4



--------------------------------------------------------------------------------

8. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

9. Merger Agreement. This Note has been executed and delivered pursuant to and
in accordance with the terms and conditions of the Merger Agreement, as in
effect on the date hereof. Capitalized terms used in this Note without separate
definition shall have the respective meanings given to them in the Merger
Agreement.

10. Successors and Assigns. This Note may not be assigned or transferred by the
Company or the Holder without the prior written consent of the other party
hereto and the Agent. Each assignment or transfer shall be recorded by the
Company in the Register. Any transfer or assignment in violation of this
Section 10 shall be void, and the Company shall not recognize such purported
transferee as a holder of this Note. The terms and provisions of this Note shall
inure to the benefit of the Agent and each of the other holders of the Senior
Indebtedness.

11. Register. The Company shall maintain a register (the “Register”) in which it
records the name and address of each Holder of a Note and the principal amount
and interest outstanding with respect thereto from time to time. The parties
shall treat the registered holder of a Note as the Holder for all purposes,
absent manifest error.

12. Amendments. The provisions of this Note may not be amended, supplemented,
replaced or otherwise modified in any manner without the prior written consent
of the Holder and the Company, and the Agent in accordance with Section 3(c)
hereof. To the extent that the Credit Agreement is replaced or refinanced, the
Holder and the Company will consent to (and execute and deliver) any amendments
reasonably necessary to give effect to the documentation governing such
replacement or refinancing indebtedness to preserve the economic position of the
parties hereto.

13. Defined Terms. The following terms shall have the following meanings when
used herein:

“Agent” shall mean Bank of America, N.A., as Administrative Agent, together with
any successor Administrative Agent under the Credit Agreement. In the event the
Credit Agreement is with a single lender, “Agent” shall refer to such lender.

“Bankruptcy Law” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute, and any
similar law for the relief of debtors.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income of Merger
Sub and its subsidiaries (the “Consolidated Group”) for such period determined
on a consolidated basis in accordance with GAAP.

“Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement dated as of September 8, 2008 among Perini, the Company, certain
subsidiaries of Perini, Agent, Lenders, Banc of America Securities LLC, as Sole
Lead Arranger and Book Manger, and Bank of America, N.A., as Swing Line Lender
and L/C Issuer, as may be amended, supplemented, amended and restated or
otherwise modified or as refinanced, extended, renewed, defeased, restructured,
replaced from time to time.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
the sum, without duplication, of Consolidated Net Income for such period, an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, an amount equal to the provision for
taxes based on income, profits or capital of the Consolidated Group, including
federal, foreign, state, franchise, excise and similar taxes and foreign
withholding taxes paid during such period (or accrued during such period and
payable within 180 days after the last day of such period) to the extent
deducted in arriving at such Consolidated Net Income, and an amount equal to the
aggregate consolidated net non-cash loss on the sale, lease, transfer or other
disposition of assets by the Consolidated Group during such period (other than
sales, leases, transfers or other dispositions in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income,
less the sum, without duplication, of an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and
included in arriving at such Consolidated Net Income, the consolidated amount of
capital expenditures made in cash during such period, except to the extent that
such capital expenditures were financed with the proceeds of indebtedness, the
aggregate consolidated amount of all principal payments of indebtedness of the
Consolidated Group made during such period, including payments made under the
Total Dividend Notes (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness, an amount equal to the aggregate net non-cash gain on the sale,
lease, transfer or other disposition of assets by the Consolidated Group during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, the amount of taxes
(including penalties and interest) paid in cash in such period, and the amount
of cash expenses paid to effect the transaction described in the Merger
Agreement.

 

6



--------------------------------------------------------------------------------

“Note Payment” means any payment or distribution of any kind or character,
whether direct or indirect, by setoff or otherwise, from any source, whether in
cash, property or securities, on or in respect of the Note or any amounts due
thereunder or on account of any purchase, redemption, rescission of purchase,
defeasance or other acquisition of the Note.

“Obligations” shall mean any and all Obligations, as defined in the Credit
Agreement, and any and all other obligations (including guaranty obligations)
with respect to the payment and performance of (a) any principal of or interest
or premium on any indebtedness, including, without limitation, any reimbursement
obligation in respect of any letter of credit, or any other liability, (b) any
fees, indemnification obligations, expense reimbursement obligations or other
liabilities payable under the documentation governing any indebtedness
(including, without limitation, the retaking, holding, selling or otherwise
disposing of or realizing on any collateral), (c) any obligation to post cash
collateral in respect of letters of credit or any other obligations, and (d) all
performance obligations under the documentation governing any indebtedness.

“Proceeding” shall mean (a) any voluntary or involuntary case or proceeding
under any applicable Bankruptcy Law with respect to the Company, (b) any other
voluntary or involuntary insolvency, reorganization, arrangement or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization,
arrangement or other similar case or proceeding with respect to the Company or
with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Company whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Company.

“Remedies” shall mean the acceleration of the Note or the exercise of any
remedies in respect of any default thereunder (including, without limitation,
any right of setoff or similar right, any right of collection, repayment,
prepayment, repurchase, redemption or put right, the right to sue the Company or
to file or participate in any involuntary Proceeding or take any other action
under law, against the Company but excluding in any event the imposition
additional interest pursuant to Section 1(b)).

“Senior Indebtedness” means all Obligations outstanding under the Credit
Agreement, including, without limitation, (i) principal, (ii) interest
(including all interest after the commencement of any Proceeding and/or any
claim for such interest which would have accrued in the absence of such
Proceeding, whether or not allowed as a claim in a Proceeding),
(iii) out-of-pocket costs, (iv) fees (including reasonable attorneys’ fees and
out-of-pocket disbursements), (v) out-of-pocket expenses, and (vi) otherwise, in
each case whether or not allowed as a claim in any Proceeding.

14. Third Party Beneficiaries. The holders of Senior Indebtedness are intended
third party beneficiaries hereof and the subordination provisions set forth
herein are for the benefit of the holders of Senior Indebtedness (and their
successors and assigns) and shall be enforceable by them directly against the
Holder (and its successors and assigns). This Section 14 shall constitute a
continuing offer to all persons who become holders of or who continue to hold
Designated Senior Indebtedness (whether such Designated Senior Indebtedness was
created or acquired before or after the issuance of the Notes).

* * * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date first written above.

 

TUTOR-SALIBA CORPORATION By:  

 

Title:  

 

 

ACCEPTED AND AGREED:

[SHAREHOLDER]

By:

 

 

Title:

 

 